Dissenting Opinion by
Mr. Justice Brown,
February 24, 1913:
I would affirm this judgment on the well-considered opinion of the court below. The tax which the Commonwealth may collect upon insurance premiums under the Act of 1895 is upon those “received from business done within this Commonwealth within the entire calendar year preceding.” I am at a loss to understand how it can be held that this includes premiums paid at the home office in New York, in accordance with the terms of policies which were issued to nonresidents outside of the State. If the legislature had intended that the Act of 1895 was to include them, it would have then so declared, instead of waiting until 1911 to do so, when, by the Act of June 1, 1911, P. L. 607, Section 16, it provided that “Every insurance company or association of another state or foreign government, authorized to do business in this Commonwealth, shall make report to the insurance commissioner, on or before March first of each year, under oath of its president or secretary, showing the entire amount of premium’s of every character and description received from business transacted in the Commonwealth during the year, or fraction of year, ending with the thirty-first day of December preceding, whether said premiums were received in money or in the form of notes, credits, or any other substitute for money, or whether the same were collected in this Commonwealth or elsewhere, and pay into the state treasury the requisite tax upon all such premiums.” I feel that *295what is true of the first class of policies is equally so of each of the other three classes, the premiums upon which the Commonwealth would tax under the Act of 1895.
Me. Chief Justice Fell concurs in this, dissent.